 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10          HYBRID AUDIO, LLC,                              CASE NO. C18-0450JLR

11                               Plaintiff,                 ORDER OF DISMISSAL
                   v.
12
            NINTENDO OF AMERICA INC., et
13
            al.,
14
                                 Defendants.
15
            The court having been notified of the settlement of this matter and it appearing
16
     that no issue remains for the court’s determination:
17
            IT IS ORDERED that this action and all claims asserted herein are DISMISSED
18
     with prejudice and without costs to any party.
19
            In the event settlement is not perfected, any party may move to reopen the case,
20
     //
21
     //
22


     ORDER - 1
 1   provided such motion is filed within 60 days of the date of this order. Any trial date and

 2   pretrial dates previously set are hereby VACATED.

 3          Dated this 20th day of November, 2018.

 4

 5                                                    A
                                                      JAMES L. ROBART
 6
                                                      United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
